Exhibit 10.7

LOGO [g15111g09p36.jpg]

 

April 17, 2008    PERSONAL AND CONFIDENTIAL   

Mr. Steve Kozachok

1216 Bayard Ave.

St. Paul, MN 55116

Dear Steve:

I am delighted to offer you the position of Sr. Vice President, Secretary and
General Counsel with Secure Computing Corporation. This position reports to me
and is located in our St. Paul, Minnesota office. The terms of the offer are:

 

  •  

Base Salary: $250,000 annually.

 

  •  

Cash Incentive Bonus Eligibility: You will be eligible for an incentive bonus
with an annual target of 65% of base salary. This incentive bonus know as the
Management Incentive Plan (MIP), is calculated and paid quarterly, and will be
based upon the relative attainment of corporate goals – 25% (e.g., corporate
projects and initiatives) and revenue goals – 75%.

For the remainder of 2008, the MIP bonus will be paid to you at target, prorated
based upon your start date. If MIP plan accelerators are warranted, they will
apply to the calculation of your bonus payout.

 

  •  

Restricted Stock: You will receive a restricted stock award for 65,000 shares.
Based upon your hire date, your restricted stock award will be granted on either
the 10th day or the 25th day of the month. Should the 10th or the 25th fall on a
day when the markets are closed, the grant date will be on the last trading day
preceding the 10th or the 25th. The vesting schedule for the RSA grant is
twenty-five percent (25%) of the total number of shares vest one year after the
grant date. Thereafter, the remaining seventy-five percent (75%) vest quarterly,
so that all shares will be fully vested after four (4) years.

 

  •  

Benefits: You will be eligible for the standard employee benefits package
offered to Secure Computing US-based employees.

 

  •  

Annual Vacation: You will be eligible for 20 days of vacation annually.

 

  •  

Severance: If your position with Secure is terminated for a reason other than
for cause, the severance provisions as noted in section 1(b)(ii) of your
employment agreement shall apply.



--------------------------------------------------------------------------------

LOGO [g15111g09p36.jpg]

 

  •  

Change In Control - If the Company experiences a change in control, you would be
eligible for the provisions contained within the Secure Computing Change in
Control Plan. A copy of this plan will be provided to you following acceptance
of our offer. If you have prior questions about the intent, design or value of
benefits provided in this plan, please contact Paul Hawes.

 

  •  

Start Date: May 5, 2008

This offer of employment is contingent upon you agreeing to the conditions
specified in the attached Employment Agreement.

Steve, I am personally very enthusiastic about the knowledge, experience and
leadership you will bring to the Secure Computing team. I believe this
opportunity represents a chance for you to further develop professionally in the
exciting and rewarding Secure Computing environment. If you have any questions,
please contact me at 408.979.6133.

Very truly yours,

 

/s/ John E. McNulty

John E. McNulty

Chairman and Chief Executive Officer

 

Agreed to and accepted by: /s/ Steve Kozachok   April 20, ‘08 Signature & Date



--------------------------------------------------------------------------------

SECURE COMPUTING CORPORATION

EMPLOYMENT, CONFIDENTIAL INFORMATION,

AND ARBITRATION AGREEMENT

As a condition of my employment with SECURE COMPUTING CORPORATION, its
subsidiaries, affiliates, successors or assigns (together the “Company”), and in
consideration of my employment with the Company and my receipt of the
compensation now and hereafter paid to me by Company, I agree to the following:

1. At-Will Employment/Termination of Employment.

(a) I UNDERSTAND AND ACKNOWLEDGE THAT MY EMPLOYMENT WITH THE COMPANY IS FOR AN
UNSPECIFIED DURATION AND CONSTITUTES “AT-WILL” EMPLOYMENT. I ALSO UNDERSTAND
THAT ANY REPRESENTATION TO THE CONTRARY IS UNAUTHORIZED AND NOT VALID UNLESS
OBTAINED IN WRITING AND SIGNED BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY. I
ACKNOWLEDGE THAT THIS EMPLOYMENT RELATIONSHIP MAY BE TERMINATED AT ANY TIME,
WITH OR WITHOUT GOOD CAUSE OR FOR ANY OR NO CAUSE, AT THE OPTION EITHER OF THE
COMPANY OR ME, WITH OR WITHOUT NOTICE.

(b) The Company shall have the right, on written notice to you,

 

  (i) to terminate your employment immediately at any time for cause, or

 

  (ii) to terminate your employment at any time without cause provided the
Company shall be obligated in either case to pay to you as severance an amount
equal to six (6) month’s base salary less applicable taxes and other required
withholding and any amount you may owe to the Company, payable in full
immediately upon such termination. Such severance payment shall be contingent
upon you signing a Separation and Release Agreement in a form satisfactory to
the Company which assures, among other things, that you will not commence any
type of litigation or other claims as a result of the termination. If your
position is terminated during your first full year of employment your severance
pay shall be until your first year stock vesting date or six (6) months,
whichever is greater. Your severance shall include continuation of stock vesting
and benefits.

If the company experiences a change in control, you will be eligible for the
provisions contained within the Secure Computing Change In Control Plan.

(c) For purposes of this Section, you may be terminated for cause if, in the
reasonable determination of the Company’s Chief Executive Officer (CEO), you are
convicted of any felony or of any crime involving moral turpitude, or
participate in fraud against the Company, or intentionally damage any property
of the Company, or wrongfully disclose any trade secrets or other confidential
information of the Company to any of its competitors, or materially breach
Section 2 (Confidential Information) of this Agreement.

2. Confidential Information.

(a) Company Information. I agree at all times during the term of my employment
and thereafter, to hold in strictest confidence, and not to use or disclose,
except for the benefit of the Company, or to disclose to any person, firm or
corporation without written authorization of the Chief Executive Officer of the
Company, any Confidential Information of the Company. I understand that
“Confidential Information” means any Company proprietary information, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans, products, services, customer lists and customers (including, but
not limited to, customers of the Company on whom I called or with whom I became
acquainted during the term of my employment), markets, software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering
data, hardware configuration information, marketing, financial or other business
information disclosed to me by the Company either directly or indirectly in
writing, orally or by drawings or observation of parts or equipment. I further
understand that Confidential Information does not include any of the foregoing
items which has become publicly known and made generally available through no
wrongful act of mine or of others who were under confidentiality obligations as
to the item or items involved or improvements or new versions thereof.

(b) Former Employer Information. I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of any former or concurrent employer or other person or entity and
that I will not bring onto the premises of the Company any unpublished document
or proprietary information belonging to any such employer,

 

Rev. 8/07    Exec. Employment Agmt



--------------------------------------------------------------------------------

person or entity unless consented to in writing by such employer, person or
entity.

(c) Third Party Information. I recognize that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.

3. Conflicting Employment. I agree that, during the term of my employment with
the Company, I will not engage in any other employment, occupation, consulting
or other business activity directly related to the business in which the Company
is now involved or becomes involved during the term of my employment, nor will I
engage in any other activities that conflict with my obligations to the Company.

4. Returning Company Documents. I agree that, at the time of leaving the employ
of the Company, I will deliver to the Company (and will not keep in my
possession, recreate or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications, drawings
blueprints, sketches, materials, equipment, other documents or property, or
reproductions of any aforementioned items developed by me pursuant to my
employment with the Company or otherwise belonging to the Company, its
successors or assigns. In the event of the termination of my employment, I agree
to sign and deliver the “Termination Certification” attached hereto as Exhibit
A.

5. Notification of New Employer. In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this Agreement.

6. Non-solicitation.

(a) Non-solicitation of Employees. To the full extent permitted by law, for a
period of twelve (12) months immediately following the termination of my
relationship with the Company for any reason, whether voluntary or involuntary,
I shall not, by myself or in collaboration with others, either directly or
indirectly solicit, induce, recruit or encourage any of the Company’s employees
to leave their employment, or take away such employees, or attempt to solicit,
induce, recruit, encourage or take away employees of the Company, either for
myself or any other person or entity.

(b) Non-solicitation of Business. To the full extent permitted by law, for a
period of twelve (12) months immediately following the termination of my
relationship with the Company for any reason, whether voluntary or involuntary,
I will not divert or attempt to divert from the Company any business the Company
had enjoyed or solicited from its customers or potential customers during the
twelve (12) months prior to my termination of employment.

7. Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any oral or written agreement in conflict herewith.

8. Arbitration and Equitable Relief.

(a) Arbitration. EXCEPT AS PROVIDED IN SECTION 8(b) BELOW, I AGREE THAT ANY
DISPUTE OR CONTROVERSY ARISING OUT OF, RELATING TO, OR CONCERNING ANY
INTERPRETATION, CONSTRUCTION, PERFORMANCE OR BREACH OF THIS AGREEMENT, SHALL BE
SETTLED BY ARBITRATION TO BE HELD IN RAMSEY COUNTY, MINNESOTA, IN ACCORDANCE
WITH THE EMPLOYMENT DISPUTE RESOLUTION RULES THEN IN EFFECT OF THE AMERICAN
ARBITRATION ASSOCIATION. THE ARBITRATOR MAY GRANT INJUNCTIONS OR OTHER RELIEF IN
SUCH DISPUTE OR CONTROVERSY. THE DECISION OF THE ARBITRATOR SHALL BE FINAL,
CONCLUSIVE AND BINDING ON THE PARTIES TO THE ARBITRATION. JUDGMENT MAY BE
ENTERED ON THE ARBITRATOR’S DECISION IN ANY COURT HAVING JURISDICTION. THE
COMPANY AND I SHALL EACH PAY ONE-HALF OF THE COSTS AND EXPENSES OF SUCH
ARBITRATION, AND EACH OF US SHALL SEPARATELY PAY OUR COUNSEL FEES AND EXPENSES.

THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A JURY TRIAL
AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EMPLOYEE RELATIONSHIP (EXCEPT AS PROVIDED IN SECTION 8(b) BELOW),
INCLUDING, BUT NOT LIMITED TO, THE FOLLOWING CLAIMS:

 

2



--------------------------------------------------------------------------------

i. ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT,
BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING,
BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION;

ii. ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL, STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE
AMERICANS WITH DISABILITIES ACT OF 1990, AND THE FAIR LABOR STANDARDS ACT;

iii. ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

(b) Equitable Remedies. I AGREE THAT IT WOULD BE IMPOSSIBLE OR INADEQUATE TO
MEASURE AND CALCULATE THE COMPANY’S DAMAGES FROM ANY BREACH OF THE COVENANTS SET
FORTH IN SECTIONS 2 AND 4 HEREIN. ACCORDINGLY, I AGREE THAT IF I BREACH ANY OF
SUCH SECTIONS, THE COMPANY WILL HAVE AVAILABLE, IN ADDITION TO ANY OTHER RIGHT
OR REMEDY AVAILABLE, THE RIGHT TO OBTAIN AN INJUNCTION FROM A COURT OF COMPETENT
JURISDICTION RESTRAINING SUCH BREACH OR THREATENED BREACH AND TO SPECIFIC
PERFORMANCE OF ANY SUCH PROVISION OF THIS AGREEMENT. I FURTHER AGREE THAT NO
BOND OR OTHER SECURITY SHALL BE REQUIRED IN OBTAINING SUCH EQUITABLE RELIEF AND
I HEREBY CONSENT TO THE ISSUANCE OF SUCH INJUNCTION AND TO THE ORDERING OF
SPECIFIC PERFORMANCE.

(c) Consideration. I UNDERSTAND THAT EACH PARTY’S PROMISE TO RESOLVE CLAIMS BY
ARBITRATION IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, RATHER THAN
THROUGH THE COURTS, IS CONSIDERATION FOR OTHER PARTY’S LIKE PROMISE. I FURTHER
UNDERSTAND THAT I AM OFFERED EMPLOYMENT IN CONSIDERATION OF MY PROMISE TO
ARBITRATE CLAIMS.

9. General Provisions.

(a) Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of Minnesota. I hereby expressly consent to
the personal jurisdiction of the state and federal courts located in Minnesota
for any lawsuit filed there against me by the Company arising from or relating
to this Agreement.

(b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and supersedes all prior discussions between us. No modification of or amendment
to this Agreement, nor any waiver of any rights under this agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.

(c) Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.

(d) Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

 

Date: 4-20-08      

/s/ Steve Kozachok

   Signature   

Steve Kozachok

   Name of Employee (typed or printed)

 

Witness:   

/s/ Paul Hawes

     

 

3



--------------------------------------------------------------------------------

Exhibit A

SECURE COMPUTING CORPORATION

TERMINATION CERTIFICATION

In accordance with my Employment Agreement, I hereby certify to the following:

I do not have in my possession, nor have I failed to return, any devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items belonging to SECURE
COMPUTING CORPORATION, its subsidiaries, affiliates, successors or assigns
(together, the “Company”).

I have complied with all the terms of the Company’s Employment Agreement signed
by me, including the reporting of any inventions and original works of
authorship (as defined therein), conceived or made by me (solely or jointly with
others) covered by that agreement.

In compliance with the Employment Agreement, I will preserve as confidential all
trade secrets, confidential knowledge, data or other proprietary information
relating to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.

I further agree that for twelve (12) months from this date, I will not directly
or indirectly through others, solicit, induce, recruit or encourage any of the
Company’s employees to leave their employment or engage in any behavior that is
in violation of my ongoing responsibilities under my Employment Agreement.

 

Date:                                 

 

  (Employee’s Signature)  

 

  (Type/Print Employee’s Name)

 

4